Case: 1:20-cv-07087 Document #: 41 Filed: 08/16/21 Page 1 of 1 PagelD #:140

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF ILLINOIS

Consent to Exercise of Jurisdiction
By a United States Magistrate Judge

 

Case Title: Case Number: 20-CV-07087
MELANIE E. DAMIAN

Assigned Judge: — Ronald A. Guzman
V.

MIKE ENGSTROM Designated
Magistrate Judge: Sunil R. Harjani

In accordance with the provisions of Title 28 U.S.C. §636(c), the undersigned party or
parties to the above-captioned civil matter hereby voluntarily consent to have a United States
Magistrate Judge conduct any and all further proceedings in this case, including trial, and
order the entry of a final judgment. Should this case be reassigned to a magistrate judge other
than the magistrate judge designated pursuant to Local Rule 72.1, the undersigned may object
within 21 days of such reassignment. Ifa timely objection is filed by any party, the case will
be reassigned to the district judge before whom it was last pending. If no objection has been
filed within 21 days, the parties will be deemed to have consented to the reassignment.

g- [3-}| By: nth Ga ft ke Ensstem

Date € L Name of Party or Parties
g Ip-@ LI Wmbaiie Yantian, Ro diver
ture

 

 

 

 

 

 

Date Signa Name of Party or Parties
By:

Date Signature Name of Party or Parties
By:

Date Signature Name of Party or Parties

Note: File this consent only if all parties have consented on this form to the exercise of
jurisdiction by a United States magistrate judge.
